
	

113 S920 IS: Fond du Lac Band of Lake Superior Chippewa Non-Intercourse Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 920
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Franken (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To allow the Fond du Lac Band of Lake Superior Chippewa
		  in the State of Minnesota to lease or transfer certain land.
	
	
		1.Short titleThis Act may be cited as the
			 Fond du Lac Band of Lake Superior
			 Chippewa Non-Intercourse Act of 2013.
		2.Congressional approval
			 of certain land transactions
			(a)In
			 generalNotwithstanding any other provision of law, and without
			 further approval, ratification, or authorization by the United States, the Fond
			 du Lac Band of Lake Superior Chippewa in the State of Minnesota (referred to in
			 this Act as the Band) may lease, sell, convey, warrant, or
			 otherwise transfer all or any portion of the interest of the Band in any real
			 property that is not held in trust by the United States for the benefit of the
			 Band.
			(b)No effect on
			 trust landNothing in this Act—
				(1)authorizes the
			 Band to lease, sell, convey, warrant, or otherwise transfer all or any portion
			 of any interest in any real property that is held in trust by the United States
			 for the benefit of the Band; or
				(2)affects any
			 Federal law (including regulations) relating to leasing, selling, conveying,
			 warranting, or otherwise transferring any interest in the real property
			 described in paragraph (1).
				
